Citation Nr: 0102055	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to assignment of a rating in excess of 30 percent 
for depressive disorder with post-traumatic stress disorder 
(PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from February 1944 to 
November 1945.  He was a prisoner of war (POW) of the German 
government from February 25 to April 28, 1945.

This matter arises from a December 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for a 
psychiatric disorder and assigned a 30 percent rating.  The 
veteran disagreed with the assigned rating and has perfected 
his appeal to the Board of Veterans' Appeals (Board).


FINDING OF FACT

The symptomatology of the veteran's depressive disorder with 
PTSD and anxiety is manifested panic attacks, difficulty in 
understanding complex commands, mild impairment of memory, 
disturbance of mood, chronic sleep impairment, to include 
nightmares and flashbacks, and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

A disability rating of 50 percent is warranted for depressive 
disorder with PTSD and anxiety.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

The Board notes that veteran is appealing the original 
assignment of a disability evaluation following an award of 
service connection, thus separate evaluations may be assigned 
for separate time periods that are under evaluation.  That 
is, the Board must consider "staged ratings" based upon the 
facts found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2000).  

The veteran was granted service connection for a depressive 
disorder and PTSD with anxiety, effective from his May 1997 
date of claim.  His claim was based upon his status as a POW 
during World War II.  He noted an appeal to the RO's 
decision, asserting that his symptoms were more severe than 
reflected by the assigned rating.

The veteran is currently assigned a 30 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9434, which refers to 
major depressive disorder.  While PTSD and anxiety are part 
of the veteran's diagnosis, the schedular criteria are the 
same for each category.  A 30 percent rating under this 
regulation is indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.   

After reviewing the evidence of record, both medical and 
testimonial, the Board concludes that resolution of 
reasonable doubt warrants an increased rating of 50 percent 
for the veteran's psychiatric symptomatology, effective from 
the original grant of service connection.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  He reported no previous psychiatric treatment.  
He recounted his military history reporting his experiences 
as a fighter pilot who was shot down, captured by German 
civilians, then interned in a prison camp.  He was a POW for 
over two months and was not debriefed after returning 
stateside.  He was educated as an electrical engineer after 
service and was employed in 20 jobs before retiring in 1990.  
He complained of lack of concentration, but was somewhat 
evasive regarding his psychological/psychiatric problems.  
During the interview, the veteran became somewhat dysphoric 
and tended to become rambling in answering questions.  He was 
alert and fully oriented, cooperative, and friendly.  His 
fund of information was good, but his immediate memory was 
slightly impaired.  He admitted suicidal thoughts and 
acknowledged past suicide attempts for which he never 
received treatment.  He reported disturbed sleep and loss of 
weight, and stated that he often felt blue.  He indicated the 
presence of panic attacks but they were reportedly 
infrequent.  He also reported nightmares and flashbacks as 
the cause of his poor sleep.  

The VA examiner administered the Minnesota Multiphasic 
Personality Inventory (MMPI-2) to the veteran and reported 
results that were consistent with people who underreport 
pathology.  The veteran's responses indicated anxiety, 
tenseness, depression and consistent worrying.  There was 
mild elevation on the PTSD scale and the content scales 
reflected the veteran's anxiety and difficulty in work-
related situations.  There was also evidence of discomfort in 
group situations.  The examiner reported Axis I diagnoses of: 
Depressive disorder, moderate, recurrent and chronic; and 
PTSD.  The veteran's Axis V global assessment of functioning 
(GAF) score was reported as 50, with moderate symptoms.  

The veteran was also afforded a VA social work survey.  He 
reiterated his military and medical history and his 
experience as a POW.  He was very bothered by having been 
shot down and was angry that he had been captured.  He noted 
that he kept his feelings about the war to himself over the 
years, and admitted that this may have affected his 
interactions with others.  He reported close family ties with 
his wife of more than 50 years, two children, and 
grandchildren and friends.  He stated that he had held many 
jobs until his retirement and was asked to resign or was 
terminated from several.  The longest period of employment 
with one company was 8 years, with most positions lasting 
from a few months to 2 years.  He reported a great deal of 
difficulty with work, and only realized after his retirement 
that his problems may have stemmed from his POW experiences.  
He stated that since retiring, things were less stressful in 
terms of his POW experiences, although he continued with 
nightmares, anxiety, and difficulty sleeping.  The examiner 
found that the veteran continued to have difficulty adjusting 
to his previous experience as a POW, notwithstanding that it 
occurred more than 53 years ago.  He had never received 
counseling or therapeutic intervention after his 
imprisonment, and avoided talking about his experiences.  He 
showed visible signs of nervousness and anxiety and he 
appeared to be experiencing mild to moderate PTSD stressors.  
He was also experiencing personal stressors related to his 
son's illness, but he seemed to be more bothered by his 
previous wartime and POW experience than he was by his 
personal life and other past events in his life.  He 
continued to exhibit anger and was nervous and anxious when 
discussing his experiences as a POW.  

In March 1999, the veteran's wife submitted a statement 
regarding her life with the veteran.  She met him 10 months 
after he was released as a POW.  She noted that he had 
difficulty concentrating during college and memory problems.  
After they were married in 1948, she noticed that he also had 
sleeping problems, nightmares, and a short temper.  He 
worried a great deal and new situations troubled him.  He was 
very pessimistic in outlook.  She reported that they had only 
two couples as friends, and they both lived out-of-state.  
Her husband was reticent to join groups or organizations, and 
was easily "rattled."  He did not like crowds, and had 
difficulty with meeting new people.  She stated that he 
always had difficulty mixing, although he was very 
considerate of others and was a loving and compassionate 
husband and father.  She stated that she and her children 
loved him very much.

According to the applicable diagnostic code, a 50 percent 
rating indicates evidence of occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

While it is apparent that the veteran has been quite 
successful, despite his service-connected psychiatric 
symptomatology, he still demonstrates a number of symptoms 
identified in the schedular criteria associated with a 50 
percent rating.  His speech, although not circumstantial or 
circumlocutory, was rambling.  He reported infrequent panic 
attacks, but also was noted to underreport his pathology.  He 
has mild impairment of memory and intact judgment, but 
demonstrated significant disturbance of mood and, according 
to both his wife and his own consistent reports of history, 
has had a great deal of difficulty in establishing and 
maintaining effective work and social relationships.  
Moreover, his GAF score of 50 is indicative of serious 
symptoms.  (The GAF scores are set forth in the DSM-IV, which 
has been adopted by the VA.  See 38 C.F.R. § 4.125 (1999)). 
Although, again, he has certainly managed to overcome many 
obstacles in reaching his goals of supporting his family and 
maintaining stability, the Board finds that the veteran's 
disability picture reflects moderate to serious 
symptomatology and more nearly approximates the criteria for 
a 50 percent rating.  38 C.F.R. §  4.7; Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990).  

However, the veteran's symptoms do not meet the criteria for 
a rating in excess of 50 percent.  While he has acknowledged 
suicidal ideation in the past, there is no medical evidence 
of present suicidal thoughts, obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting his ability to 
function independently.  He reports irritability, but there 
is no evidence of impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Although the evidence indicates that the veteran 
has had difficulty in adapting to stressful circumstances, 
the evidence likewise shows that he has been able to adapt 
successfully, despite his psychiatric difficulties, and has 
establish and maintained effective relationships with his 
family a few close friends.  Thus, a rating in excess of 50 
percent is not warranted.


ORDER

Entitlement to a rating of 50 percent for depressive disorder 
with PTSD and anxiety is granted, subject to the provisions 
governing the award of monetary benefits.  
 


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

